666 So.2d 600 (1996)
S.W., a Child, Appellant,
v.
STATE of Florida, Appellee.
No. 95-0734.
District Court of Appeal of Florida, Fourth District.
January 24, 1996.
Richard L. Jorandby, Public Defender, and Ellen Morris, Assistant Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Edward L. Giles, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We affirm on all issues raised except the provision for sixty hours of community service as a condition of community control, which we strike because it was not orally pronounced. Vasquez v. State, 663 So.2d 1343 (Fla. 4th DCA 1995).
POLEN, KLEIN and PARIENTE, JJ., concur.